Citation Nr: 1021133	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-37 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2001 to March 
2007.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision, which denied his 
service connection claims.

The Veteran submitted additional evidence that was not 
reviewed by the RO prior to the issuance of the November 2008 
statement of the case.  The Veteran did not submit a waiver 
of RO consideration.  A remand is not necessary, however, as 
the evidence consists of the Veteran's statements, which are 
essentially duplicative of the evidence already of record.  
See 38 C.F.R. § 20.1304(c)(2009).  


FINDINGS OF FACT

1.  The record does not reflect a current right knee 
disability.  

2.  The record does not reflect a current left knee 
disability.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 I. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 I. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Dingess v. Nicholson, 
19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice 
of these five elements.  Dingess, 19 Vet. App. at 490.  

Prior to initial adjudication of the Veteran's service 
connection claims, a letter dated in March 2007 fully 
satisfied the notice requirements.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 
187.  

The Board concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded VA examinations in May 2007 and 
October 2008 in connection with his service connection 
claims.  Contrary to his representative's August 2009 
statement, the October 2008 VA opinion obtained is more than 
adequate, as it is predicated on a full reading of the 
medical records in the Veteran's claims file.   Looking to 
the opinion as a whole, the examiner considered all the 
pertinent evidence of record and provided a complete 
rationale for his stated opinion, relying on and citing to 
the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  As will be discussed below, the Board finds 
that the examination and opinion are more than adequate.  

Based upon the foregoing, the Board will proceed with the 
adjudication of the claims on their merits.  

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran provides that he was subjected to constant 
running and later suffered an in-service fall which both gave 
rise to his current knee disorders, to include constant pain.  
It should be noted that pain alone, without a diagnosed 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); dismissed in part and vacated in part 
on other grounds, Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001).  While the Veteran is competent to report 
painful knee joints, as will be discussed below, a chronic 
disability must be diagnosed to accompany those complaints.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 
(1997)(holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently 
has a disability for which benefits are being claims; 
however, no competent evidence shows such a disability.  

The Veteran's service treatment records show that he first 
complained of right knee pain in July 2002 when he was 
diagnosed with patellar femoral syndrome.  Thereafter, the 
Veteran denied any swollen, stiff or painful joints in July 
2004 post-deployment health assessment.  In March 2005, the 
Veteran sought treatment for and was diagnosed with left knee 
pain.  A March 2005 X-ray report indicates that the Veteran's 
left knee was normal.  A November 2006 post-deployment health 
assessment showed that the Veteran had swollen, stiff, or 
painful joints.  The Veteran however did not specify which 
joints were affected.  A month later, in December 2006, the 
Veteran however again denied having any swollen, stiff, or 
painful joints.  Furthermore, during the Veteran's January 
2007 separation examination, his lower extremities were found 
to be normal and the Veteran specifically denied having any 
knee problems in his Report of Medical History.  

Post-service treatment records are silent for diagnoses of 
knee disabilities.  In May 2007, the Veteran was afforded a 
VA examination where he was assessed with mild intermittent 
bilateral knee strains without any current symptoms.  The 
examiner noted that X-rays of the Veteran's bilateral knees 
were normal.  The examiner did not review the claims file and 
did not proffer an opinion as to the etiology of the 
Veteran's knee strain.   

An April 2008 VA outpatient treatment record reported the 
Veteran's allegations of in-service bilateral knee pain since 
2001 and suffering from a knee injury in January or February 
2006.  A May 2008 Persian Gulf Examination showed that the 
Veteran's knees clicked in the patella areas during range of 
motion testing.  He was assessed with a bilateral knee 
condition.  

In October 2008, the Veteran submitted to another VA 
examination where the examiner reviewed the claims file, to 
include all medical records.  Drawing on his review of the 
Veteran's service treatment records, VA outpatient records, 
and a physical examination of the Veteran's knees, the 
examiner indicated that any past knee problems appeared 
improved or resolved.  The examiner also noted that the 
Veteran gave contradictory accountings of the onset of his 
knee pain.  He found the Veteran without current symptoms and 
no chronic medical diagnosable knee condition or disability 
found to connect to his military service.  

The examiner's findings are adequate as they are based upon a 
review of the record, including the October 2008 X-ray 
report.  The examiner performed a full examination to reach 
his conclusion and provided a detailed rationale that there 
is no current diagnosis.  The examiner fully articulated his 
position and provided a reasoned analysis supporting his 
opinion.  See Nieves-Rodriguez. Peake, 22 Vet. App. 295, 303-
304 (2008).  

Admittedly, the October 2008 X-ray report states that the 
Veteran's knees show an "impression of mild narrowing of 
medial joint compartment which may indicate mild DJD." But, 
these statements are speculative by its very nature, and do 
not indicate when such a disability is present.  See 
generally, Bloom v. West, 12 Vet. App. 185 (1999); Bostain v. 
West, 11 Vet. App. 124, 128 (1998).  Cf. Obert v. Brown, 5 
Vet. App. 30 (1993)(medical opinion expressed in terms of 
"may" also implies "may" or "may not" and is too 
speculative to establish a medical nexus).  This statement 
alone is insufficient to establish a diagnosis.  

Turning to the Veteran's own assertions, he is competent to 
give evidence about what he experienced in-service, e.g. that 
he experienced bilateral knee pain in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While 
the Veteran is competent to report what comes to him through 
his senses, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Despite his competency, the Veteran's credibility is called 
into question as there are contradictions between his 
statements made in connection with his service connection 
claims and those made during service.  In October 2009, the 
Veteran provided that he first started to experience minor 
knee pain when he was subjected to constant running during 
daily P.T.  He then provided that he started to experience 
severe pain and limited mobility in early 2005 after 
suffering from a fall where he landed directly on his knees.  
He indicated that running, walking, and standing for long 
periods of time caused pain thereafter.  

Contrary to these assertions are his service treatment 
records which provide that the Veteran was only treated for 
knee pain in July 2002 and March 2005.  He also denied knee 
problems in July 2004, December 2006, and January 2007.  
Further, the Veteran's October 2009 statements provide that 
the in-service fall caused stiffness and limited range of 
motion for many months.  However, the statement is 
contradicted by his contemporaneous denials of pain, 
swelling, of stiffness of any joints in the July 2004 and 
December 2006 post-deployment health assessments as well as 
his January 2007 separation examination.  The medical 
evidence outweighs the Veteran's statements offered many 
years after service.  Buchanan, 451 F.3d at 1336-37.  

In light of the Veteran's conflicting statements and the 
negative examination report, the Board finds that the Veteran 
does not have bilateral knee disabilities.  Without medical 
evidence of the current existence of a claimed condition, 
there may be no service connection.  See Degmetich, 104 F.3d 
1328; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for bilateral knee 
disabilities.  Consequently, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.
 
Entitlement to service connection for a left knee disorder is 
denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


